Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 1 of 13




                                     EXHIBIT A
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 2 of 13



Legal

U.S. Terms of Use

Effective: December 13, 2017

1. Contractual Relationship

These Terms of Use ("Terms") govern your access or use, from within the United States and its
territories and possessions, of the applications, websites, content, products, and services (the
"Services," as more fully defined below in Section 3) made available in the United States and its
territories and possessions by Uber USA, LLC and its parents, subsidiaries, representatives,
affiliates, officers and directors (collectively, "Uber"). PLEASE READ THESE TERMS
CAREFULLY, AS THEY CONSTITUTE A LEGAL AGREEMENT BETWEEN YOU AND
UBER. In these Terms, the words "including" and "include" mean "including, but not limited to."

By accessing or using the Services, you confirm your agreement to be bound by these Terms. If
you do not agree to these Terms, you may not access or use the Services. These Terms expressly
supersede prior agreements or arrangements with you. Uber may immediately terminate these
Terms or any Services with respect to you, or generally cease offering or deny access to the
Services or any portion thereof, at any time for any reason.

IMPORTANT: PLEASE REVIEW THE ARBITRATION AGREEMENT SET FORTH
BELOW CAREFULLY, AS IT WILL REQUIRE YOU TO RESOLVE DISPUTES WITH
UBER ON AN INDIVIDUAL BASIS THROUGH FINAL AND BINDING
ARBITRATION. BY ENTERING THIS AGREEMENT, YOU EXPRESSLY
ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTAND ALL OF THE
TERMS OF THIS AGREEMENT AND HAVE TAKEN TIME TO CONSIDER THE
CONSEQUENCES OF THIS IMPORTANT DECISION.

Supplemental terms may apply to certain Services, such as policies for a particular event,
program, activity or promotion, and such supplemental terms will be disclosed to you in separate
region-specific disclosures (e.g., a particular city webpage on Uber.com) or in connection with
the applicable Service(s). Supplemental terms are in addition to, and shall be deemed a part of,
the Terms for the purposes of the applicable Service(s). Supplemental terms shall prevail over
these Terms in the event of a conflict with respect to the applicable Services.

Uber may amend the Terms from time to time. Amendments will be effective upon Uber's
posting of such updated Terms at this location or in the amended policies or supplemental terms
on the applicable Service(s). Your continued access or use of the Services after such posting
confirms your consent to be bound by the Terms, as amended. If Uber changes these Terms after
the date you first agreed to the Terms (or to any subsequent changes to these Terms), you may
reject any such change by providing Uber written notice of such rejection within 30 days of the
date such change became effective, as indicated in the "Effective" date above. This written notice
must be provided either (a) by mail or hand delivery to our registered agent for service of
process, c/o Uber USA, LLC (the name and current contact information for the registered agent
in each state are available online here), or (b) by email from the email address associated with
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 3 of 13



your Account to: change-dr@uber.com. In order to be effective, the notice must include your full
name and clearly indicate your intent to reject changes to these Terms. By rejecting changes, you
are agreeing that you will continue to be bound by the provisions of these Terms as of the date
you first agreed to the Terms (or to any subsequent changes to these Terms).

Uber’s collection and use of personal information in connection with the Services is described in
Uber's Privacy Statements located at www.uber.com/legal/privacy.

2. Arbitration Agreement

By agreeing to the Terms, you agree that you are required to resolve any claim that you
may have against Uber on an individual basis in arbitration, as set forth in this Arbitration
Agreement. This will preclude you from bringing any class, collective, or representative
action against Uber, and also preclude you from participating in or recovering relief under
any current or future class, collective, consolidated, or representative action brought
against Uber by someone else.

Agreement to Binding Arbitration Between You and Uber.

You and Uber agree that any dispute, claim or controversy arising out of or relating to (a) these
Terms or the existence, breach, termination, enforcement, interpretation or validity thereof, or (b)
your access to or use of the Services at any time, whether before or after the date you agreed to
the Terms, will be settled by binding arbitration between you and Uber, and not in a court of law.

You acknowledge and agree that you and Uber are each waiving the right to a trial by jury or to
participate as a plaintiff or class member in any purported class action or representative
proceeding. Unless both you and Uber otherwise agree in writing, any arbitration will be
conducted only on an individual basis and not in a class, collective, consolidated, or
representative proceeding. However, you and Uber each retain the right to bring an individual
action in small claims court and the right to seek injunctive or other equitable relief in a court of
competent jurisdiction to prevent the actual or threatened infringement, misappropriation or
violation of a party's copyrights, trademarks, trade secrets, patents or other intellectual property
rights.

Rules and Governing Law.

The arbitration will be administered by the American Arbitration Association ("AAA") in
accordance with the AAA’s Consumer Arbitration Rules and the Supplementary Procedures for
Consumer Related Disputes (the "AAA Rules") then in effect, except as modified by this
Arbitration Agreement. The AAA Rules are available at www.adr.org/arb_med or by calling the
AAA at 1-800-778-7879.

The parties agree that the arbitrator (“Arbitrator”), and not any federal, state, or local court or
agency, shall have exclusive authority to resolve any disputes relating to the interpretation,
applicability, enforceability or formation of this Arbitration Agreement, including any claim that
all or any part of this Arbitration Agreement is void or voidable. The Arbitrator shall also be
responsible for determining all threshold arbitrability issues, including issues relating to whether
           Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 4 of 13



the Terms are unconscionable or illusory and any defense to arbitration, including waiver, delay,
laches, or estoppel.

Notwithstanding any choice of law or other provision in the Terms, the parties agree and
acknowledge that this Arbitration Agreement evidences a transaction involving interstate
commerce and that the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), will govern its
interpretation and enforcement and proceedings pursuant thereto. It is the intent of the parties
that the FAA and AAA Rules shall preempt all state laws to the fullest extent permitted by law.
If the FAA and AAA Rules are found to not apply to any issue that arises under this Arbitration
Agreement or the enforcement thereof, then that issue shall be resolved under the laws of the
state of California.

Process.

A party who desires to initiate arbitration must provide the other party with a written Demand for
Arbitration as specified in the AAA Rules. (The AAA provides a form Demand for Arbitration -
Consumer Arbitration Rules at www.adr.org or by calling the AAA at 1-800-778-7879). The
Arbitrator will be either (1) a retired judge or (2) an attorney specifically licensed to practice law
in the state of California and will be selected by the parties from the AAA's roster of consumer
dispute arbitrators. If the parties are unable to agree upon an Arbitrator within seven (7) days of
delivery of the Demand for Arbitration, then the AAA will appoint the Arbitrator in accordance
with the AAA Rules.

Location and Procedure.

Unless you and Uber otherwise agree, the arbitration will be conducted in the county where you
reside. If your claim does not exceed $10,000, then the arbitration will be conducted solely on
the basis of documents you and Uber submit to the Arbitrator, unless you request a hearing or the
Arbitrator determines that a hearing is necessary. If your claim exceeds $10,000, your right to a
hearing will be determined by the AAA Rules. Subject to the AAA Rules, the Arbitrator will
have the discretion to direct a reasonable exchange of information by the parties, consistent with
the expedited nature of the arbitration.

Arbitrator's Decision.

The Arbitrator will render an award within the time frame specified in the AAA Rules. Judgment
on the arbitration award may be entered in any court having competent jurisdiction to do so. The
Arbitrator may award declaratory or injunctive relief only in favor of the claimant and only to the
extent necessary to provide relief warranted by the claimant's individual claim. An Arbitrator’s
decision shall be final and binding on all parties. An Arbitrator’s decision and judgment thereon
shall have no precedential or collateral estoppel effect. If you prevail in arbitration you will be
entitled to an award of attorneys' fees and expenses, to the extent provided under applicable law.
Uber will not seek, and hereby waives all rights Uber may have under applicable law to recover,
attorneys' fees and expenses if Uber prevails in arbitration.

Fees.
           Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 5 of 13



Your responsibility to pay any AAA filing, administrative and arbitrator fees will be solely as set
forth in the AAA Rules. However, if your claim for damages does not exceed $75,000, Uber will
pay all such fees, unless the Arbitrator finds that either the substance of your claim or the relief
sought in your Demand for Arbitration was frivolous or was brought for an improper purpose (as
measured by the standards set forth in Federal Rule of Civil Procedure 11(b)).

Changes.

Notwithstanding the provisions in Section I above, regarding consent to be bound by
amendments to these Terms, if Uber changes this Arbitration Agreement after the date you first
agreed to the Terms (or to any subsequent changes to the Terms), you may reject any such
change by providing Uber written notice of such rejection within 30 days of the date such change
became effective, as indicated in the "Effective" date above. This written notice must be
provided either (a) by mail or hand delivery to our registered agent for service of process, c/o
Uber USA, LLC (the name and current contact information for the registered agent in each state
are available online here), or (b) by email from the email address associated with your Account
to: change-dr@uber.com. In order to be effective, the notice must include your full name and
clearly indicate your intent to reject changes to this Arbitration Agreement. By rejecting changes,
you are agreeing that you will arbitrate any dispute between you and Uber in accordance with the
provisions of this Arbitration Agreement as of the date you first agreed to the Terms (or to any
subsequent changes to the Terms).

Severability and Survival.

If any portion of this Arbitration Agreement is found to be unenforceable or unlawful for any
reason, (1) the unenforceable or unlawful provision shall be severed from these Terms; (2)
severance of the unenforceable or unlawful provision shall have no impact whatsoever on the
remainder of the Arbitration Agreement or the parties’ ability to compel arbitration of any
remaining claims on an individual basis pursuant to the Arbitration Agreement; and (3) to the
extent that any claims must therefore proceed on a class, collective, consolidated, or
representative basis, such claims must be litigated in a civil court of competent jurisdiction and
not in arbitration, and the parties agree that litigation of those claims shall be stayed pending the
outcome of any individual claims in arbitration.

3. The Services

The Services comprise mobile applications and related services (each, an "Application"), which
enable users to arrange and schedule transportation, logistics and/or delivery services and/or to
purchase certain goods, including with third party providers of such services and goods under
agreement with Uber or certain of Uber's affiliates ("Third Party Providers"). In certain instances
the Services may also include an option to receive transportation, logistics and/or delivery
services for an upfront price, subject to acceptance by the respective Third Party Providers.
Unless otherwise agreed by Uber in a separate written agreement with you, the Services are
made available solely for your personal, noncommercial use. YOU ACKNOWLEDGE THAT
YOUR ABILITY TO OBTAIN TRANSPORTATION, LOGISTICS AND/OR DELIVERY
SERVICES THROUGH THE USE OF THE SERVICES DOES NOT ESTABLISH UBER AS
           Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 6 of 13



A PROVIDER OF TRANSPORTATION, LOGISTICS OR DELIVERY SERVICES OR AS A
TRANSPORTATION CARRIER.

License.

Subject to your compliance with these Terms, Uber grants you a limited, non-exclusive, non-
sublicensable, revocable, non-transferable license to: (i) access and use the Applications on your
personal device solely in connection with your use of the Services; and (ii) access and use any
content, information and related materials that may be made available through the Services, in
each case solely for your personal, noncommercial use. Any rights not expressly granted herein
are reserved by Uber and Uber's licensors.

Restrictions.

You may not: (i) remove any copyright, trademark or other proprietary notices from any portion
of the Services; (ii) reproduce, modify, prepare derivative works based upon, distribute, license,
lease, sell, resell, transfer, publicly display, publicly perform, transmit, stream, broadcast or
otherwise exploit the Services except as expressly permitted by Uber; (iii) decompile, reverse
engineer or disassemble the Services except as may be permitted by applicable law; (iv) link to,
mirror or frame any portion of the Services; (v) cause or launch any programs or scripts for the
purpose of scraping, indexing, surveying, or otherwise data mining any portion of the Services or
unduly burdening or hindering the operation and/or functionality of any aspect of the Services; or
(vi) attempt to gain unauthorized access to or impair any aspect of the Services or its related
systems or networks.

Provision of the Services.

You acknowledge that portions of the Services may be made available under Uber's various
brands or request options associated with transportation or logistics, including the transportation
request brands currently referred to as "Uber," "uberX," "uberXL," "UberBLACK,"
“UberSELECT,” "UberSUV" and "UberLUX" and the logistics request products currently
referred to as "UberRUSH," and "UberEATS." You also acknowledge that the Services may be
made available under such brands or request options by or in connection with: (i) certain of
Uber's subsidiaries and affiliates; or (ii) independent Third Party Providers, including
Transportation Network Company drivers, Transportation Charter Permit holders or holders of
similar transportation permits, authorizations or licenses.

Third Party Services and Content.

The Services may be made available or accessed in connection with third party services and
content (including advertising) that Uber does not control. You acknowledge that different terms
of use and privacy policies may apply to your use of such third party services and content. Uber
does not endorse such third party services and content and in no event shall Uber be responsible
or liable for any products or services of such third party providers. Additionally, Apple Inc.,
Google, Inc., Microsoft Corporation or BlackBerry Limited will be a third-party beneficiary to
this contract if you access the Services using Applications developed for Apple iOS, Android,
Microsoft Windows, or Blackberry-powered mobile devices, respectively. These third party
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 7 of 13



beneficiaries are not parties to this contract and are not responsible for the provision or support
of the Services in any manner. Your access to the Services using these devices is subject to terms
set forth in the applicable third party beneficiary's terms of service.

Ownership.

The Services and all rights therein are and shall remain Uber's property or the property of Uber's
licensors. Neither these Terms nor your use of the Services convey or grant to you any rights: (i)
in or related to the Services except for the limited license granted above; or (ii) to use or
reference in any manner Uber's company names, logos, product and service names, trademarks
or services marks or those of Uber's licensors.

4. Access and Use of the Services

User Accounts.

In order to use most aspects of the Services, you must register for and maintain an active
personal user Services account ("Account"). You must be at least 18 years of age, or the age of
legal majority in your jurisdiction (if different than 18), to obtain an Account, unless a specific
Service permits otherwise. Account registration requires you to submit to Uber certain personal
information, such as your name, address, mobile phone number and age, as well as at least one
valid payment method supported by Uber. You agree to maintain accurate, complete, and up-to-
date information in your Account. Your failure to maintain accurate, complete, and up-to-date
Account information, including having an invalid or expired payment method on file, may result
in your inability to access or use the Services. You are responsible for all activity that occurs
under your Account, and you agree to maintain the security and secrecy of your Account
username and password at all times. Unless otherwise permitted by Uber in writing, you may
only possess one Account.

User Requirements and Conduct.

The Service is not available for use by persons under the age of 18. You may not authorize third
parties to use your Account, and you may not allow persons under the age of 18 to receive
transportation or logistics services from Third Party Providers unless they are accompanied by
you. You may not assign or otherwise transfer your Account to any other person or entity. You
agree to comply with all applicable laws when accessing or using the Services, and you may only
access or use the Services for lawful purposes (e.g., no transport of unlawful or hazardous
materials). You may not in your access or use of the Services cause nuisance, annoyance,
inconvenience, or property damage, whether to the Third Party Provider or any other party. In
certain instances you may be asked to provide proof of identity or other method of identity
verification to access or use the Services, and you agree that you may be denied access to or use
of the Services if you refuse to provide proof of identity or other method of identity verification.

Text Messaging and Telephone Calls.

You agree that Uber may contact you by telephone or text messages (including by an automatic
telephone dialing system) at any of the phone numbers provided by you or on your behalf in
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 8 of 13



connection with an Uber account, including for marketing purposes. You understand that you are
not required to provide this consent as a condition of purchasing any property, goods or services.
You also understand that you may opt out of receiving text messages from Uber at any time,
either by texting the word “STOP” to 89203 using the mobile device that is receiving the
messages, or by contacting help.uber.com. If you do not choose to opt out, Uber may contact you
as outlined in its User Privacy Statement, located at www.uber.com/legal/privacy.

Referrals and Promotional Codes.

Uber may, in its sole discretion, create referral and/or promotional codes ("Promo Codes") that
may be redeemed for discounts on future Services and/or a Third Party Provider's services, or
other features or benefits related to the Services and/or a Third Party Provider's services, subject
to any additional terms that Uber establishes. You agree that Promo Codes: (i) must be used for
the intended audience and purpose, and in a lawful manner; (ii) may not be duplicated, sold or
transferred in any manner, or made available to the general public (whether posted to a public
form or otherwise), unless expressly permitted by Uber; (iii) may be disabled by Uber at any
time for any reason without liability to Uber; (iv) may only be used pursuant to the specific terms
that Uber establishes for such Promo Code; (v) are not valid for cash; and (vi) may expire prior
to your use. Uber reserves the right to withhold or deduct credits or other features or benefits
obtained through the use of the referral system or Promo Codes by you or any other user in the
event that Uber determines or believes that the use of the referral system or use or redemption of
the Promo Code was in error, fraudulent, illegal, or otherwise in violation of Uber’s Terms.

User Provided Content.

Uber may, in Uber's sole discretion, permit you from time to time to submit, upload, publish or
otherwise make available to Uber through the Services textual, audio, and/or visual content and
information, including commentary and feedback related to the Services, initiation of support
requests, and submission of entries for competitions and promotions ("User Content"). Any User
Content provided by you remains your property. However, by providing User Content to Uber,
you grant Uber a worldwide, perpetual, irrevocable, transferable, royalty-free license, with the
right to sublicense, to use, copy, modify, create derivative works of, distribute, publicly display,
publicly perform, and otherwise exploit in any manner such User Content in all formats and
distribution channels now known or hereafter devised (including in connection with the Services
and Uber's business and on third-party sites and services), without further notice to or consent
from you, and without the requirement of payment to you or any other person or entity.

You represent and warrant that: (i) you either are the sole and exclusive owner of all User
Content or you have all rights, licenses, consents and releases necessary to grant Uber the license
to the User Content as set forth above; and (ii) neither the User Content, nor your submission,
uploading, publishing or otherwise making available of such User Content, nor Uber's use of the
User Content as permitted herein will infringe, misappropriate or violate a third party's
intellectual property or proprietary rights, or rights of publicity or privacy, or result in the
violation of any applicable law or regulation.

You agree to not provide User Content that is defamatory, libelous, hateful, violent, obscene,
pornographic, unlawful, or otherwise offensive, as determined by Uber in its sole discretion,
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 9 of 13



whether or not such material may be protected by law. Uber may, but shall not be obligated to,
review, monitor, or remove User Content, at Uber's sole discretion and at any time and for any
reason, without notice to you.

Network Access and Devices.

You are responsible for obtaining the data network access necessary to use the Services. Your
mobile network's data and messaging rates and fees may apply if you access or use the Services
from your device. You are responsible for acquiring and updating compatible hardware or
devices necessary to access and use the Services and Applications and any updates thereto. Uber
does not guarantee that the Services, or any portion thereof, will function on any particular
hardware or devices. In addition, the Services may be subject to malfunctions and delays
inherent in the use of the Internet and electronic communications.

5. Payment

You understand that use of the Services may result in charges to you for the services or goods
you receive ("Charges"). Uber will receive and/or enable your payment of the applicable Charges
for services or goods obtained through your use of the Services. Charges will be inclusive of
applicable taxes where required by law. Charges may include other applicable fees, tolls, and/or
surcharges including a booking fee, municipal tolls, airport surcharges or processing fees for
split payments. Please visit www.uber.com/cities for further information on your particular
location.

All Charges and payments will be enabled by Uber using the preferred payment method
designated in your Account, after which you will receive a receipt by email. If your primary
Account payment method is determined to be expired, invalid or otherwise not able to be
charged, you agree that Uber may use a secondary payment method in your Account, if
available. Charges paid by you are final and non-refundable, unless otherwise determined by
Uber.

As between you and Uber, Uber reserves the right to establish, remove and/or revise Charges for
any or all services or goods obtained through the use of the Services at any time in Uber's sole
discretion. Further, you acknowledge and agree that Charges applicable in certain geographical
areas may increase substantially during times of high demand. Uber will use reasonable efforts to
inform you of Charges that may apply, provided that you will be responsible for Charges
incurred under your Account regardless of your awareness of such Charges or the amounts
thereof. Uber may from time to time provide certain users with promotional offers and discounts
that may result in different amounts charged for the same or similar services or goods obtained
through the use of the Services, and you agree that such promotional offers and discounts, unless
also made available to you, shall have no bearing on your use of the Services or the Charges
applied to you. You may elect to cancel your request for Services at any time prior to the
commencement of such Services, in which case you may be charged a cancellation fee on a
Third Party Provider’s behalf. After you have received services or goods obtained through the
Service, you will have the opportunity to rate your experience and leave additional feedback.
Uber may use the proceeds of any Charges for any purpose, subject to any payment obligations it
has agreed to with any Third Party Providers or other third parties.
        Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 10 of 13



In certain cases, with respect to Third Party Providers, Charges you incur will be owed directly
to Third Party Providers, and Uber will collect payment of those charges from you, on the Third
Party Provider’s behalf as their limited payment collection agent, and payment of the Charges
shall be considered the same as payment made directly by you to the Third Party Provider. In
such cases, you retain the right to request lower Charges from a Third Party Provider for services
or goods received by you from such Third Party Provider at the time you receive such services or
goods, and Charges you incur will be owed to the Third Party Provider. Uber will respond
accordingly to any request from a Third Party Provider to modify the Charges for a particular
service or good. This payment structure is intended to fully compensate a Third Party Provider, if
applicable, for the services or goods obtained in connection with your use of the Services. In all
other cases, Charges you incur will be owed and paid directly to Uber or its affiliates, where
Uber is solely liable for any obligations to Third Party Providers. In such cases, you retain the
right to request lower Charges from Uber for services or goods received by you from a Third
Party Provider at the time you receive such services or goods, and Uber will respond accordingly
to any request from you to modify the Charges for a particular service or good. Except with
respect to taxicab transportation services requested through the Application, Uber does not
designate any portion of your payment as a tip or gratuity to a Third Party Provider. Any
representation by Uber (on Uber's website, in the Application, or in Uber's marketing materials)
to the effect that tipping is "voluntary," "not required," and/or "included" in the payments you
make for services or goods provided is not intended to suggest that Uber provides any additional
amounts, beyond those described above, to a Third Party Provider you may use. You understand
and agree that, while you are free to provide additional payment as a gratuity to any Third Party
Provider who provides you with services or goods obtained through the Service, you are under
no obligation to do so. Gratuities are voluntary.

Repair, Cleaning or Lost and Found Fees.

You shall be responsible for the cost of repair for damage to, or necessary cleaning of, vehicles
and property resulting from use of the Services under your Account in excess of normal "wear
and tear" damages and necessary cleaning ("Repair or Cleaning"). In the event that a Repair or
Cleaning request is verified by Uber in Uber's reasonable discretion, Uber reserves the right to
facilitate payment for the reasonable cost of such Repair or Cleaning using your payment method
designated in your Account. Such amounts, as well as those pertaining to lost and found goods,
will be transferred by Uber to a Third Party Provider, if applicable, and are non-refundable.

The amounts related to repair, cleaning or lost & found fees applicable in Puerto Rico may be
found at https://www.uber.com/es-US/blog/puerto-rico/puerto-rico-terminos-y-condiciones/ and
may be updated from time to time solely by Uber.

6. Disclaimers; Limitation of Liability; Indemnity.

DISCLAIMER.

THE SERVICES ARE PROVIDED "AS IS" AND "AS AVAILABLE." UBER DISCLAIMS
ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, OR STATUTORY,
NOT EXPRESSLY SET OUT IN THESE TERMS, INCLUDING THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
      Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 11 of 13



AND NON-INFRINGEMENT. IN ADDITION, UBER MAKES NO REPRESENTATION,
WARRANTY, OR GUARANTEE REGARDING THE RELIABILITY, TIMELINESS,
QUALITY, SUITABILITY, OR AVAILABILITY OF THE SERVICES OR ANY SERVICES
OR GOODS REQUESTED THROUGH THE USE OF THE SERVICES, OR THAT THE
SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE. UBER DOES NOT
GUARANTEE THE QUALITY, SUITABILITY, SAFETY OR ABILITY OF THIRD PARTY
PROVIDERS. YOU AGREE THAT THE ENTIRE RISK ARISING OUT OF YOUR USE OF
THE SERVICES, AND ANY SERVICE OR GOOD REQUESTED IN CONNECTION
THEREWITH, REMAINS SOLELY WITH YOU, TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW.

LIMITATION OF LIABILITY.

UBER SHALL NOT BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE, OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, LOST
DATA, PERSONAL INJURY, OR PROPERTY DAMAGE RELATED TO, IN CONNECTION
WITH, OR OTHERWISE RESULTING FROM ANY USE OF THE SERVICES,
REGARDLESS OF THE NEGLIGENCE (EITHER ACTIVE, AFFIRMATIVE, SOLE, OR
CONCURRENT) OF UBER, EVEN IF UBER HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

UBER SHALL NOT BE LIABLE FOR ANY DAMAGES, LIABILITY OR LOSSES ARISING
OUT OF: (i) YOUR USE OF OR RELIANCE ON THE SERVICES OR YOUR INABILITY
TO ACCESS OR USE THE SERVICES; OR (ii) ANY TRANSACTION OR RELATIONSHIP
BETWEEN YOU AND ANY THIRD PARTY PROVIDER, EVEN IF UBER HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. UBER SHALL NOT BE LIABLE
FOR DELAY OR FAILURE IN PERFORMANCE RESULTING FROM CAUSES BEYOND
UBER'S REASONABLE CONTROL. YOU ACKNOWLEDGE THAT THIRD PARTY
PROVIDERS PROVIDING TRANSPORTATION SERVICES REQUESTED THROUGH
SOME REQUEST PRODUCTS MAY OFFER RIDESHARING OR PEER-TO-PEER
TRANSPORTATION SERVICES AND MAY NOT BE PROFESSIONALLY LICENSED OR
PERMITTED.

THE SERVICES MAY BE USED BY YOU TO REQUEST AND SCHEDULE
TRANSPORTATION, GOODS, OR LOGISTICS SERVICES WITH THIRD PARTY
PROVIDERS, BUT YOU AGREE THAT UBER HAS NO RESPONSIBILITY OR LIABILITY
TO YOU RELATED TO ANY TRANSPORTATION, GOODS OR LOGISTICS SERVICES
PROVIDED TO YOU BY THIRD PARTY PROVIDERS OTHER THAN AS EXPRESSLY
SET FORTH IN THESE TERMS.

THE LIMITATIONS AND DISCLAIMER IN THIS SECTION DO NOT PURPORT TO
LIMIT LIABILITY OR ALTER YOUR RIGHTS AS A CONSUMER THAT CANNOT BE
EXCLUDED UNDER APPLICABLE LAW. BECAUSE SOME STATES OR
JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF OR THE LIMITATION OF
LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, IN SUCH STATES OR
JURISDICTIONS, UBER’S LIABILITY SHALL BE LIMITED TO THE EXTENT
          Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 12 of 13



PERMITTED BY LAW. THIS PROVISION SHALL HAVE NO EFFECT ON UBER’S
CHOICE OF LAW PROVISION SET FORTH BELOW.

Indemnity.

You agree to indemnify and hold Uber and its affiliates and their officers, directors, employees,
and agents harmless from any and all claims, demands, losses, liabilities, and expenses
(including attorneys' fees), arising out of or in connection with: (i) your use of the Services or
services or goods obtained through your use of the Services; (ii) your breach or violation of any
of these Terms; (iii) Uber's use of your User Content; or (iv) your violation of the rights of any
third party, including Third Party Providers.

7. Other Provisions

Choice of Law.

These Terms are governed by and construed in accordance with the laws of the State of
California, U.S.A., without giving effect to any conflict of law principles, except as may be
otherwise provided in the Arbitration Agreement above or in supplemental terms applicable to
your region. However, the choice of law provision regarding the interpretation of these Terms is
not intended to create any other substantive right to non-Californians to assert claims under
California law whether that be by statute, common law, or otherwise. These provisions, and
except as otherwise provided in Section 2 of these Terms, are only intended to specify the use of
California law to interpret these Terms and the forum for disputes asserting a breach of these
Terms, and these provisions shall not be interpreted as generally extending California law to you
if you do not otherwise reside in California. The foregoing choice of law and forum selection
provisions do not apply to the arbitration clause in Section 2 or to any arbitrable disputes as
defined therein. Instead, as described in Section 2, the Federal Arbitration Act shall apply to any
such disputes.

Claims of Copyright Infringement.

Claims of copyright infringement should be sent to Uber's designated agent. Please visit Uber's
web page at https://www.uber.com/legal/intellectual-property/copyright/global for the designated
address and additional information.

Notice.

Uber may give notice by means of a general notice on the Services, electronic mail to your email
address in your Account, telephone or text message to any phone number provided in connection
with your account, or by written communication sent by first class mail or pre-paid post to any
address connected with your Account. Such notice shall be deemed to have been given upon the
expiration of 48 hours after mailing or posting (if sent by first class mail or pre-paid post) or 12
hours after sending (if sent by email or telephone). You may give notice to Uber, with such
notice deemed given when received by Uber, at any time by first class mail or pre-paid post to
our registered agent for service of process, c/o Uber USA, LLC. The name and current contact
information for the registered agent in each state are available online here.
       Case 4:19-cv-01451-KAW Document 1-1 Filed 03/20/19 Page 13 of 13



General.

You may not assign these Terms without Uber's prior written approval. Uber may assign these
Terms without your consent to: (i) a subsidiary or affiliate; (ii) an acquirer of Uber's equity,
business or assets; or (iii) a successor by merger. Any purported assignment in violation of this
section shall be void. No joint venture, partnership, employment, or agency relationship exists
between you, Uber or any Third Party Provider as a result of this Agreement or use of the
Services. If any provision of these Terms is held to be invalid or unenforceable, such provision
shall be struck and the remaining provisions shall be enforced to the fullest extent under law.
Uber's failure to enforce any right or provision in these Terms shall not constitute a waiver of
such right or provision unless acknowledged and agreed to by Uber in writing. This provision
shall not affect the Severability and Survivability section of the Arbitration Agreement of these
Terms.

 
